[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO CORRECT JUDGMENT
The Motion to Correct Judgment is dated September 21, 1995. The record reflects the fact that no judgment has entered in this matter. The court will consider this Motion even though the $35.00 filing fee for a Motion to Open Judgment has not been paid. The court will consider this motion a Motion to Reargue or Reconsider the Denial of a Motion for Default for Failure to Appear.
C.G.S. Section 47a-1(c) defines "Dwelling Unit" as "any house or building, or portion thereof, which is occupied . . . as a home to residence of one or more persons." Paragraph 5 of the complaint alleges that the defendants are "all living there in violation of their lease." Thus the actual use of the premises is residential in part. The other part of the occupancy is alleged to be commercial. The complaint alleges that the original purpose of the lease was for commercial not residential purposes. The complaint alleges that the defendants are occupying the premises in part for residential purposes in violation of the terms of this commercial lease.
C.G.S. Section 47a-15a grants all residential tenants a nine day grace period. "Tenant" is defined in C.G.S. Section 47a-1(1) as an occupant of a dwelling unit. This statute applies to all residential evictions.
The Notice to Quit served on August 2, 1995 did not give the defendants the nine day grace period for the payment of rent. Rent was due on the first day of each calendar month according to the lease, Exhibit B, paragraph 1. The reason set forth in the Notice to Quit is "nonpayment of rent."
The Motion for Default for Failure to Appear dated August 30, 1995 was denied on September 5, 1995. The decision on the denial stated; "Notice to Quit was not served within the 9 day grace period (actual use is residential). Furnish reason why Notice to Quit is valid or dismissal will result." The denial ruling will stand and will not be modified, corrected or overruled. No judgment has entered in this file.
The September 21, 1995 Motion to Correct Judgment is denied. CT Page 10867
Kevin Tierney, Judge